t c summary opinion united_states tax_court stephen andrew ball and pamela sue bainter-ball petitioners v commissioner of internal revenue respondent docket no 2524-13s filed date stephen andrew ball and pamela sue bainter-ball pro sese john r bampfield for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether petitioners have substantiated deductible vehicle and other expenses beyond those respondent conceded background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in tennessee at the time that they filed their petition in stephen andrew ball petitioner worked as a firefighter for the city of memphis and pamela sue bainter-ball bainter-ball operated her own travel agency bainter-ball travel that year bainter-ball also attempted to start_up a greeting card venture and to sell sunglasses containing mp3 players petitioners’ joint federal_income_tax return was prepared by h_r block on schedule c profit or loss from business bainter-ball travel reported gross_income of dollar_figure and a net_loss of dollar_figure bainter-ball travel claimed a deduction for annual business_expenses totaling dollar_figure the car and truck expenses of dollar_figure derived largely from big_number business miles reported as driven primarily by bainter-ball the claimed other expenses of bainter-ball travel consisted of dollar_figure for cellular telephones cell phones dollar_figure for training and dollar_figure for shipping discussion sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs the taxpayer has the burden of proving her or his deductions claimed see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 all of the disallowed business_expense deductions remaining in issue related to bainter-ball’s business but she did not appear at trial her testimony to explain the travel subject_to cross-examination was necessary under the circumstances while petitioner provided a printout of a google calendar for the mileage shown for a few dates and with inadequate descriptions did not equal the mileage reported on the return no other documents corroborated the mileage driven on petitioners’ vehicle for business or personal_use or the place or business_purpose of the travel moreover passenger automobiles and cell phones were listed_property in under sec_280f v a deduction for listed_property expenses requires additional substantiation sec_274 a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of travel and the business_purpose of the expense id see also sec_1_274-5t c and temporary income_tax regs fed reg date while a contemporaneous log is not required a taxpayer’s subsequent reconstruction of his or her expenses does require corroborative evidence with a high degree of probative value to support such a reconstruction not made at or near the time of the expenditure in order to elevate that reconstruction to the same level of credibility as a contemporaneous record sec_1_274-5t temporary income_tax regs supra petitioners presented no evidence with respect to their claimed cell phone expenses although petitioners may actually have had business travel_expenses and cell phone expenses in relation to bainter-ball’s business and other ventures sec_274 precludes estimates see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to reflect the foregoing and to give effect to respondent’s concessions decision will be entered under rule
